           Case 2:18-cv-01727-GMN-BNW Document 8 Filed 10/20/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     GABRIELLA REYES,                                  )
 4                                                     )
                           Plaintiff,                  )                   2:18-cv-01727-GMN-BNW
                                                                Case No.: 2:19-cv-00757-GMN-BNW
 5
            vs.                                        )
 6                                                     )                      ORDER
     DANIEL FLAGG, et al.,                             )
 7                                                     )
                           Defendants.                 )
 8                                                     )
 9                                                     )

10          Pending before the Court is the September 22, 2020 Report and Recommendation of the
11   Honorable United States Magistrate Judge Brenda Weksler, (ECF No. 6), which states that
12   Plaintiff Gabriella Reyes’s (“Plaintiff”) causes of action under 18 U.S.C. §§ 1341, 1343, and
13   1344 should be dismissed with prejudice for failure to state a claim.
14          A party may file specific written objections to the findings and recommendations of a
15   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
16   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
17   determination of those portions to which objections are made. Id. The Court may accept, reject,
18   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
19   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
20   not required to conduct “any review at all . . . of any issue that is not the subject of an
21   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
22   that a district court is not required to review a magistrate judge’s report and recommendation
23   where no objections have been filed. See, e.g., United States v. Reyna-Tapia, 328 F.3d 1114,
24   1122 (9th Cir. 2003).
25          Here, no objections were filed, and the deadline to do so has passed.


                                                  Page 1 of 2
          Case 2:18-cv-01727-GMN-BNW Document 8 Filed 10/20/20 Page 2 of 2




 1         Accordingly,
 2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 6), is
 3   ACCEPTED and ADOPTED in full.
 4         IT IS FURTHER ORDERED that Plaintiff’s causes of action under 18 U.S.C.
 5   §§ 1341, 1343, and 1344 are DISMISSED with prejudice for failure to state a claim.
 6                    20 day of October, 2020.
           DATED this ___
 7
 8                                             ___________________________________
                                               Gloria M. Navarro, District Judge
 9                                             United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                             Page 2 of 2
